appellant's profession.'     See Mason-McDuffie Real Estate, Inc. v. Villa
                   Fiore Dev., LLC, 130 Nev. Adv. Op. No. 83, 335 P.3d 211, 214 (2014)
                   (indicating that substantial evidence is "that which a reasonable mind
                   might accept as adequate to support a conclusion" (internal quotation
                   omitted)).
                                Lastly, we conclude that the district court was within its
                   discretion when it determined that appellant had not presented a legally
                   sufficient basis to justify granting appellant's motion for a new trial.   See
                   Allstate Ins. Co., 125 Nev. at 308, 212 P.3d at 324. We therefore
                                ORDER the judgment of the district court AFFIRMED.




                                                                        ,J
                                                      CL--Strair-
                                              Parraguirre


                                               , J.
                                                                 erry




                   cc: Hon. Stefany Miley, District Judge
                        Craig A. Hoppe, Settlement Judge
                        Reich Radcliffe & Kuttler, LLP
                        Dempsey Roberts & Smith, Ltd.
                        Weinstein, Pinson & Riley
                        The Castle Law Group, LLP
                        Eighth District Court Clerk



                         'Assuming that the jury found a violation of NRS 106.105, such a
                   violation would not have necessarily meant that respondent breached the
                   parties' contract.


SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A    el>